DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 12/23/2020.
Claims 10-19 are canceled.
Claims 21-24 are new.
Claims 1-3, 6-9, and 20 are amended.
Claims 1-9 and 20-24 are allowed. These claims are renumbered 1-14 on allowance.

Drawings
The Drawings filed on 09/11/2017 are acceptable for examination purposes.

Specification
The Specification filed on 06/30/2017 is acceptable for examination purposes.

Response to Arguments
In reference to Claim Interpretation under 35 USC § 112(f)
Examiner notes that the claim interpretations are withdrawn in view of amendments.

In reference to Claim Rejections under 35 USC § 112(b)
Examiner notes that the claim rejections are withdrawn in view of amendments.

In reference to Claim Rejections under 35 USC § 102
Applicant’s arguments, see pgs. 15-18, filed 12/23/2020, with respect to a non-patent reference entitled "Analog CMOS-based Resistive Processing Unit for Deep Neural Network Training" published June 20, 2017 by Seyoung Kim et al. have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 102 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of “a first inverter circuit having an output terminal operatively connected to an input gate of said current source FET, said first inverter circuit receiving a first set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current source FET” and “a second inverter circuit having an output terminal operatively connected to an input gate terminal of said current sink FET, said second inverter circuit receiving a second set of said update signals and responsively providing an output signal to the input gate to control an amount of current flow through said current sink FET”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Examiner notes that the closest prior art of record is a non-patent reference entitled "Analog CMOS-based Resistive Processing Unit for Deep Neural Network Training" published June 20, 2017 by Seyoung Kim et al. which discloses an analog CMOS-based RPU design (CMOS RPU) which can store and process data locally and can be operated in a massively parallel manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.